DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakoishi (US Pub. No. 2010/0245569). 
Regarding claim 12, Hakoishi teaches a camera apparatus, comprising:
a main body (200), on which a camera is mounted, the camera has a dome shape, and is configured to rotate about its own axis in the camera apparatus to capture an image of a surveillance area;
an attachment (100) coupled to the main body, and configured to connect an external device to the main body (the ceiling unit 100 comprises a hook (i.e. external device), configured to connect to the main body);
a hanger (202) in which a hole is formed, the hanger being connected to the main body for coupling the main body with the external device and decoupling the main body from the external device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakoishi (cited above).
Regarding claims 1 and 11, Hakoishi teaches a camera apparatus comprising: 
a main body (200), on which a camera is mounted, wherein the camera is operated according to a signal applied from the outside, is configured to change a surveillance area by rotating in vertical and horizontal directions, and capture an image of the surveillance area; 
an attachment (100) coupled to the main body, and configured to connect an external device to the main body; and 
a hanger (202) in which a hole is formed, the hanger being connected to the main body for coupling the main body with the external device and decoupling the main body from the external device, 
wherein the attachment shares a center with the main body and is positioned at a center of the main body, and wherein the hanger is apart from the center of the main body by a certain distance (Fig. 1A);
wherein the camera has a dome shape (Fig. 1A) [claim 11].
Hakoishi does not specifically teach the hanger is connected to a side surface of the main body, however It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the hanger on the side surface of the main body, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakoishi in view of Umphries (US Pub. No. 2019/0227414).

Regarding claims 14 and 15, Hakoishi, as modified by Umphries, teaches all the claimed limitations as claimed in claim 13 above. Hakoishi further teaches the external device that is configured to be fixed on a ceiling (the hook is configured to be fixed on the ceiling) [claim 14]; wherein the hanger comprises a first portion and a second positioned inside and outside of the main body (Fig. 1A) [claim 15].
Allowable Subject Matter
Claims 2-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852